 

EXHIBIT 10.8

 

ASSIGNMENT OF REPRESENTATIONS AND WARRANTIES AGREEMENT

 

This is an Assignment of Representations and Warranties Agreement (the
“Agreement”) made as of the 21st day of March, 2013, among Redwood Residential
Acquisition Corporation, a Delaware corporation (“Assignor”), Sequoia
Residential Funding, Inc., a Delaware corporation (“Depositor”), Christiana
Trust, a division of Wilmington Savings Fund Society, FSB, a federal savings
bank, not in its individual capacity but solely as trustee (in such capacity,
the “Trustee” or the “Assignee”) under a Pooling and Servicing Agreement dated
as of March 1, 2013 (the “Pooling and Servicing Agreement”), and PrimeLending, a
PlainsCapital Company, a Texas corporation (“PrimeLending”).

 

In consideration of the mutual promises contained herein, the parties hereto
agree that the mortgage loans (the “Mortgage Loans”) listed on Attachment 1A
annexed hereto (the “Mortgage Loan Schedule”) are subject to the terms of the
Flow Mortgage Loan Purchase and Sale Agreement dated as of January 30, 2011,
between Assignor and PrimeLending (the “Purchase Agreement”), as modified or
supplemented by this Agreement. Unless otherwise specified herein, capitalized
terms used herein but not defined shall have the meanings ascribed to them in
the Purchase Agreement. Assignor will sell the Mortgage Loans to Depositor
pursuant to a Mortgage Loan Purchase and Sale Agreement dated the date hereof,
and Depositor will sell the Mortgage Loans to Assignee pursuant to the Pooling
and Servicing Agreement.

 

Assignment

 

1.          Assignor hereby grants, transfers and assigns to Depositor all of
its right, title and interest in, to and under the representations and
warranties made by PrimeLending pursuant to the Purchase Agreement to the extent
relating to the Mortgage Loans, and Depositor hereby accepts such assignment
from Assignor.

 

2.          Depositor hereby grants, transfers and assigns to Assignee all of
its right, title and interest in, to and under the representations and
warranties made by PrimeLending pursuant to the Purchase Agreement to the extent
relating to the Mortgage Loans, and Depositor hereby accepts such assignment
from Assignor.

 

3.          PrimeLending hereby acknowledges the foregoing assignments.

 

Representations and Warranties

 

4.          Assignor warrants and represents to, and covenants with, Depositor,
Assignee and PrimeLending as of the date hereof that:

 

(a)          Attached hereto as Attachment 2 is a true and accurate copy of the
Purchase Agreement, which agreement is in full force and effect as of the date
hereof and the provisions of which have not been waived, amended or modified in
any respect, nor has any notice of termination been given thereunder;

 

 

 

 

(b)          Assignor is the lawful owner of its interests and rights under the
Purchase Agreement to the extent of the Mortgage Loans, free and clear from any
and all claims and encumbrances whatsoever, and upon the transfer of the
representations and warranties to Assignee as contemplated herein, Assignee
shall have good title to such representations and warranties under the Purchase
Agreement to the extent of the Mortgage Loans, free and clear of all liens,
claims and encumbrances;

 

(c)          There are no offsets, counterclaims or other defenses available to
PrimeLending with respect to the Purchase Agreement;

 

(d)          Assignor is duly organized, validly existing and in good standing
under the laws of the jurisdiction of its incorporation, and has all requisite
power and authority to enter into and perform its obligations under the Purchase
Agreement;

 

(e)          Assignor has full corporate power and authority to execute, deliver
and perform its obligations under this Agreement, and to consummate the
transactions set forth herein. The consummation of the transactions contemplated
by this Agreement is in the ordinary course of Assignor’s business and will not
conflict with, or result in a breach of, any of the terms, conditions or
provisions of Assignor’s charter or by-laws or any legal restriction, or any
material agreement or instrument to which Assignor is now a party or by which it
is bound, or result in the violation of any law, rule, regulation, order,
judgment or decree to which Assignor or its property is subject. The execution,
delivery and performance by Assignor of this Agreement and the consummation by
it of the transactions contemplated hereby, have been duly authorized by all
necessary corporate action on the part of Assignor. This Agreement has been duly
executed and delivered by Assignor and, upon the due authorization, execution
and delivery by Assignee, will constitute the valid and legally binding
obligation of Assignor enforceable against Assignor in accordance with its terms
except as enforceability may be limited by bankruptcy, reorganization,
insolvency, moratorium or other similar laws now or hereafter in effect relating
to creditors’ rights generally, and by general principles of equity regardless
of whether enforceability is considered in a proceeding in equity or at law; and

 

(f)          No consent, approval, order or authorization of, or declaration,
filing or registration with, any governmental entity is required to be obtained
or made by Assignor in connection with the execution, delivery or performance by
Assignor of this Agreement, or the consummation by it of the transactions
contemplated hereby.

 

5.          Depositor warrants and represents to, and covenants with, Assignor,
Assignee and PrimeLending that as of the date hereof:

 

(a)          Depositor is a Delaware corporation duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation;

 

2

 

 

(b)          Depositor has full corporate power and authority to execute,
deliver and perform its obligations under this Agreement, and to consummate the
transactions set forth herein. The consummation of the transactions contemplated
by this Agreement is in the ordinary course of Depositor’s business and will not
conflict with, or result in a breach of, any of the terms, conditions or
provisions of Depositor’s charter or by-laws or any legal restriction, or any
material agreement or instrument to which Depositor is now a party or by which
it is bound, or result in the violation of any law, rule, regulation, order,
judgment or decree to which Depositor or its property is subject. The execution,
delivery and performance by Depositor of this Agreement and the consummation by
it of the transactions contemplated hereby, have been duly authorized by all
necessary corporate action on part of Depositor. This Agreement has been duly
executed and delivered by Depositor and, upon the due authorization, execution
and delivery by the other parties hereto, will constitute the valid and legally
binding obligation of Depositor enforceable against Depositor in accordance with
its terms except as enforceability may be limited by bankruptcy, reorganization,
insolvency, moratorium or other similar laws now or hereafter in effect relating
to creditors’ rights generally, and by general principles of equity regardless
of whether enforceability is considered in a proceeding in equity or at law; and

 

(c)          No consent, approval, order or authorization of, or declaration,
filing or registration with, any governmental entity is required to be obtained
or made by Depositor in connection with the execution, delivery or performance
by Depositor of this Agreement, or the consummation by it of the transactions
contemplated hereby other than any that have been obtained or made.

 

6.          Assignee warrants and represents to, and covenants with, Assignor,
Depositor and PrimeLending that as of the date hereof:

 

(a)          Assignee is a federal savings bank duly organized, validly existing
and in good standing under the laws of the jurisdiction of its organization; and

 

(b)          Assignee has been directed to enter into this Agreement pursuant to
the provisions of the Pooling and Servicing Agreement. The execution, delivery
and performance by Assignee of this Agreement and the consummation by it of the
transactions contemplated hereby, have been duly authorized by all necessary
action on part of Assignee. This Agreement has been duly executed and delivered
by Assignee and, upon the due authorization, execution and delivery by the other
parties hereto, will constitute the valid and legally binding obligation of
Assignee enforceable against Assignee in accordance with its terms except as
enforceability may be limited by bankruptcy, reorganization, insolvency,
moratorium or other similar laws now or hereafter in effect relating to
creditors’ rights generally, and by general principles of equity regardless of
whether enforceability is considered in a proceeding in equity or at law.

 

7.          PrimeLending warrants and represents to, and covenants with,
Assignor, Depositor and Assignee as of the date hereof that:

 

3

 

 

(a)          Attached hereto as Attachment 2 is a true and accurate copy of the
Purchase Agreement, which agreement is in full force and effect as of the date
hereof and the provisions of which have not been waived, amended or modified in
any respect, nor has any notice of termination been given thereunder;

 

(b)          PrimeLending is duly organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation, and has all
requisite power and authority to perform its obligations under the Purchase
Agreement;

 

(c)          PrimeLending has full corporate power and authority to execute,
deliver and perform its obligations under this Agreement, and to consummate the
transactions set forth herein. The consummation of the transactions contemplated
by this Agreement is in the ordinary course of PrimeLending’s business and will
not conflict with, or result in a breach of, any of the terms, conditions or
provisions of PrimeLending’s charter or by-laws or any legal restriction, or any
material agreement or instrument to which PrimeLending is now a party or by
which it is bound, or result in the violation of any law, rule, regulation,
order, judgment or decree to which PrimeLending or its property is subject. The
execution, delivery and performance by PrimeLending of this Agreement and the
consummation by it of the transactions contemplated hereby, have been duly
authorized by all necessary corporate action on part of PrimeLending. This
Agreement has been duly executed and delivered by PrimeLending and, upon the due
authorization, execution and delivery by Assignor, Assignee and the Depositor,
will constitute the valid and legally binding obligation of PrimeLending
enforceable against PrimeLending in accordance with its terms except as
enforceability may be limited by bankruptcy, reorganization, insolvency,
moratorium or other similar laws now or hereafter in effect relating to
creditors’ rights generally, and by general principles of equity regardless of
whether enforceability is considered in a proceeding in equity or at law; and

 

(d)          No consent, approval, order or authorization of, or declaration,
filing or registration with, any governmental entity is required to be obtained
or made by PrimeLending in connection with the execution, delivery or
performance by PrimeLending of this Agreement, or the consummation by it of the
transactions contemplated hereby.

 

Restated PrimeLending Representations and Warranties

 

8.          Pursuant to Section 32(d) of the Purchase Agreement, PrimeLending
hereby restates to Depositor and Assignee (a) the representations and warranties
set forth in Subsection 7.01 of the Purchase Agreement as of the related Closing
Date and (b) the representations and warranties set forth in Subsection 7.02 of
the Purchase Agreement as of the date hereof, as if such representations and
warranties were set forth herein in full.

 

4

 

 

In the event of a breach of any representations and warranties referred to in
clauses (a) or (b) above as of the related Closing Date or the date hereof, as
the case may be, Assignee shall be entitled to all the remedies under the
Purchase Agreement, including, without limitation, the right to compel
PrimeLending to repurchase Mortgage Loans pursuant to Section 7.03 of the
Purchase Agreement, subject to the provisions of Section 10.

 

Recognition of Assignee

 

9.          From and after the date hereof, subject to Section 10 below,
PrimeLending shall recognize Assignee as owner of the Mortgage Loans and will
perform its obligations hereunder for the benefit of the Assignee in accordance
with the Purchase Agreement, as modified hereby or as may be amended from time
to time, as if Assignee and PrimeLending had entered into a separate purchase
agreement for the purchase of the Mortgage Loans in the form of the Purchase
Agreement, the terms of which are incorporated herein by reference, as amended
by this Agreement.

 

Enforcement of Rights

 

10.         (a)          Controlling Holder Rights. PrimeLending agrees and
acknowledges that Sequoia Mortgage Funding Corporation, an Affiliate of the
Depositor, in its capacity as the initial Controlling Holder pursuant to the
Pooling and Servicing Agreement, and for so long as it is the Controlling
Holder, will exercise all of Assignee’s rights as Purchaser under the following
section of the Purchase Agreement:

 

Purchase Agreement:

 

Section or Subsection   Matter       7.03, other than 7.03(c)   Repurchase;
Substitution

 

(b)          If there is no Controlling Holder under the Pooling and Servicing
Agreement, then all rights that are to be exercised by the Controlling Holder
pursuant to Section 10(a) shall be exercised by Assignee.

 

Amendments to Purchase Agreement

 

11.         The parties agree that the Purchase Agreement shall be amended,
solely with respect to the Mortgage Loans, as follows:

 

(a)          Definitions.

 

(i)          The definitions of “Arbitration,” “Business Day” and “Repurchase
Price” set forth in Section 1 of the Purchase Agreement shall be deleted and
replaced in their entirety as follows:

 

5

 

 

Arbitration: Arbitration in accordance with the then governing Commercial
Arbitration Rules of the American Arbitration Association and administered by
the American Arbitration Association, which shall be conducted in New York, New
York or other place mutually acceptable to the parties to the arbitration.

 

Business Day: Any day other than (i) a Saturday or a Sunday, (ii) a legal
holiday in the states of California, Delaware, Maryland, Minnesota, Missouri,
New York or Texas, (iii) a day on which banks in the states of California,
Delaware, Maryland, Minnesota, Missouri, New York or Texas, are authorized or
obligated by law or executive order to be closed or (iv) a day on which the New
York Stock Exchange or the Federal Reserve Bank of New York is closed.         

 

Repurchase Price: With respect to any Mortgage Loan, a price equal to (i) the
unpaid principal balance of the Mortgage Loan, plus (ii) interest on such unpaid
principal balance at the related Mortgage Interest Rate from the last date
through which interest was last paid by or on behalf of the Mortgagor to the
last day of the month in which such repurchase occurs, plus (iii) reasonable and
customary third party expenses incurred in connection with the transfer of the
Mortgage Loan being repurchased, minus (iv) any amounts received in respect of
such repurchased Mortgage Loan and being held for future distribution in
connection with such Mortgage Loan.

 

(b)          The following sentence shall be added as the new third sentence of
Subsection 7.03(a) of the Purchase Agreement:

 

Each determination as to whether there has been such a breach shall be conducted
on a Mortgage Loan-by-Mortgage Loan basis.

 

(c)          The rights under the Purchase Agreement assigned to the Depositor
and the Assignee pursuant to this Agreement shall be under the Purchase
Agreement as amended by this Agreement.

 

Miscellaneous

 

12.         All demands, notices and communications related to the Mortgage
Loans, the Purchase Agreement and this Agreement shall be in writing and shall
be deemed to have been duly given if personally delivered at or mailed by
registered mail, postage prepaid, as follows:

 

6

 

 

(a)          In the case of PrimeLending,

 

PrimeLending, a PlainsCapital Company

18111 Preston Road, Suite 900

Dallas, Texas 75252

Attention: Mr. Scott Eggen, SVP

Phone: 972-248-7866

 

with a copy to the

 

General Counsel at the same address

 

(b)          In the case of Assignee,

 

Christiana Trust, a division of Wilmington Savings Fund Society, FSB

500 Delaware Avenue, 11th Floor

Wilmington, Delaware, 19801

Attention: Corporate Trust - Sequoia Mortgage Trust 2013-4

 

(c)          In the case of Depositor,

 

Sequoia Residential Funding, Inc.

One Belvedere Place, Suite 360

Mill Valley, California 94941

Attention: William Moliski

 

with a copy to

 

General Counsel at the same address

 

(d)          In the case of Assignor,

 

Redwood Residential Acquisition Corporation

One Belvedere Place, Suite 360

Mill Valley, California 94941

Attention: William Moliski

 

with a copy to

 

General Counsel at the same address

 

(e)          In the case of Master Servicer,

 

Wells Fargo Bank, N.A.

9062 Old Annapolis Road

Columbia, Maryland 21045)

 Telephone number: (410) 884-2000

Facsimile number: (410) 715-2380

Attention: Client Manager — Sequoia Mortgage Trust 2013-4

 

7

 

 

(f)          In the case of the initial Controlling Holder,

 

Sequoia Mortgage Funding Corporation

One Belvedere Place, Suite 360

Mill Valley, California 94941

Attention: William Moliski

 

with a copy to

 

General Counsel at the same address

 

13.         This Agreement shall be construed in accordance with the laws of the
State of New York, except to the extent preempted by Federal law, and the
obligations, rights and remedies of the parties hereunder shall be determined in
accordance with such laws, without regard to the conflicts of laws provisions of
the State of New York or any other jurisdiction.

 

14.         No term or provision of this Agreement may be waived or modified
unless such waiver or modification is in writing and signed by the party against
whom such waiver or modification is sought to be enforced.

 

15.         This Agreement shall inure to the benefit of the successors and
assigns of the parties hereto. Any entity into which Assignor, Depositor,
Assignee or PrimeLending may be merged or consolidated shall, without the
requirement for any further writing, be deemed Assignor, Depositor, Assignee or
PrimeLending, respectively, hereunder.

 

16.         This Agreement shall survive the conveyance of the Mortgage Loans,
the assignment of the representations and warranties made by PrimeLending
pursuant to the Purchase Agreement to the extent of the Mortgage Loans by
Assignor to Depositor and by Depositor to Assignee, and the termination of the
Purchase Agreement.

 

17.         This Agreement may be executed simultaneously in any number of
counterparts. Each counterpart shall be deemed to be an original, and all such
counterparts shall constitute one and the same instrument.

 

18.        The Controlling Holder under the Pooling and Servicing Agreement is
an express third party beneficiary of this Agreement, and shall have the same
power and ability to exercise and enforce the rights stated to be provided to it
hereunder as if it were a signatory hereto. PrimeLending hereby consents to such
exercise and enforcement.

 

8

 

 

19.         It is expressly understood and agreed by the parties hereto that
insofar as this Agreement is executed by the Trustee (i) this Agreement is
executed and delivered by Christiana Trust, a division of Wilmington Savings
Fund Society, FSB (“Christiana Trust”) not in its individual capacity but solely
as Trustee on behalf of the trust created by the Pooling and Servicing Agreement
referred to herein (the “Trust”) in the exercise of the powers and authority
conferred upon and vested in it, and as directed in the Pooling and Servicing
Agreement, (ii) each of the undertakings and agreements herein made on behalf of
the Trust is made and intended not as a personal undertaking or agreement of or
by Christiana Trust but is made and intended for purposes of binding only the
Trust, (iii) nothing herein contained shall be construed as creating any
liability on the part of Christiana Trust, individually or personally, to
perform any covenant either express or implied in this Agreement, all such
liability, if any, being expressly waived by the parties hereto and by any
person claiming by, through or under the parties hereto, and (iv) under no
circumstances shall Christiana Trust in its individual capacity or in its
capacity as Trustee be personally liable for the payment of any indebtedness,
amounts or expenses owed by the Assignor under the Purchase Agreement, as
modified or supplemented by this Agreement (such indebtedness, expenses and
other amounts being payable solely from and to the extent of funds of the Trust)
or be personally liable for the breach or failure of any obligation,
representation, warranty or covenant made under this Agreement or any other
related documents.

 

20.         Master Servicer. PrimeLending hereby acknowledges that the Assignee
has appointed Wells Fargo Bank, N.A. to act as master servicer and securities
administrator under the Pooling and Servicing Agreement and hereby agrees to
treat all inquiries, demands, instructions, authorizations and other
communications from the Master Servicer as if the same had been received from
the Assignee. The Master Servicer, acting on behalf of the Assignee, shall have
the rights of the Assignee as the Purchaser under this Agreement, including,
without limitation, the right to enforce the obligations of PrimeLending
hereunder and under the Purchase Agreement and the right to exercise the
remedies of the Purchaser hereunder and under the Purchase Agreement.

 

PrimeLending shall make all remittances due by it to the Purchaser with respect
to the Mortgage Loans to the following account by wire transfer of immediately
available funds:

 

Wells Fargo Bank, N.A.

San Francisco, California

ABA# 121-000-248

Account #3970771416

Account Name: SAS Clearing

FFC: Account #39167300, Sequoia Mortgage Trust 2013-4

Distribution Account

 

21.         PrimeLending acknowledges that the custodian will be Wells Fargo
Bank, N.A. acting pursuant to the Custodial Agreement. Notwithstanding Section
10 of the Purchase Agreement, PrimeLending shall pay shipping expenses for any
Mortgage Loan Documents if there has been a breach of any representation or
warranty made with respect to the related Mortgage Loan in Subsection 7.01 of
the Purchase Agreement.

 

9

 

 

22.         Rule 17g-5 Compliance. PrimeLending hereby agrees that it shall
provide information with respect to the Mortgage Loans or the origination
thereof to any Rating Agency or nationally recognized statistical rating
organization (“NRSRO”) via electronic mail at
rmbs17g5informationprovider@wellsfargo.com, with a subject reference of “SEMT
2013-4” and an identification of the type of information being provided in the
body of such electronic mail. The Securities Administrator, as the initial Rule
17g-5 Information Provider (the “Rule 17g-5 Information Provider”) shall notify
PrimeLending in writing of any change in the identity or contact information of
the Rule 17g-5 Information Provider. PrimeLending shall have no liability for
(i) the Rule 17g-5 Information Provider’s failure to post information provided
by it in accordance with the terms of this Agreement or (ii) any malfunction or
disabling of the website maintained by the Rule 17g-5 Information Provider. None
of the foregoing restrictions in this Section 22 prohibit or restrict oral or
written communications, or providing information, between PrimeLending, on the
one hand, and any Rating Agency or NRSRO, on the other hand, with regard to (i)
such Rating Agency’s or NRSRO’s review of the ratings it assigns to PrimeLending
or (ii) such Rating Agency’s or NRSRO’s evaluation of PrimeLending’s operations
in general; provided, however, that PrimeLending shall not provide any
information relating to the Mortgage Loans to such Rating Agency or NRSRO in
connection with such review and evaluation by such Rating Agency or NRSRO
unless: (x) borrower, property or deal specific identifiers are redacted; or
(y) such information has already been provided to the Rule 17g-5 Information
Provider.

 

10

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement the day and
year first above written.

 

  REDWOOD RESIDENTIAL ACQUISITION   CORPORATION   Assignor       By:     Name:  
  Title:         SEQUOIA RESIDENTIAL FUNDING, INC.   Depositor       By:    
Name:     Title:         Christiana Trust, a division of   Wilmington Savings
Fund Society, FSB,   not in its individual capacity but solely as Trustee,  
Assignee       By:     Name:     Title:         PRIMELENDING, A PLAINSCAPITAL
COMPANY       By:     Name:     Title:  

 

Accepted and agreed to by:       WELLS FARGO BANK, N.A.   Master Servicer      
By:     Name:     Title:    

 

Signature Page – Assignment of Representations and Warranties – PrimeLending
(SEMT 2013-4)

 

 

 

 

ATTACHMENT 1

 

MORTGAGE LOAN SCHEDULE

 



 

 

  

  1 2 3 4 5 6 7 8 9 10 11   Primary Servicer Servicing Fee % Servicing
Fee—Flatdollar

Servicing

Advance
Methodology

Originator Loan Number Amortization
Type Lien Position HELOC Indicator Loan Purpose Cash Out
Amount 1 1000383 0.002500     Prime Lending 37261100933 1 1 0 6   2 1000383
0.002500     Prime Lending 22841100835 1 1 0 9   3 1000383 0.002500     Prime
Lending 60171100169 1 1 0 9   4 1000383 0.002500     Prime Lending 30521101060 1
1 0 7   5 1000383 0.002500     Prime Lending 23331100053 1 1 0 7   6 1000383
0.002500     Prime Lending 21391101026 1 1 0 9   7 1000383 0.002500     Prime
Lending 30921100559 1 1 0 9   8 1000383 0.002500     Prime Lending 30921100569 1
1 0 9   9 1000383 0.002500     Prime Lending 23891100008 1 1 0 7   10 1000383
0.002500     Prime Lending 21501100756 1 1 0 7   11 1000383 0.002500     Prime
Lending 22451100284 1 1 0 7   12 1000383 0.002500     Prime Lending 21981100550
1 1 0 7   13 1000383 0.002500     Prime Lending 21311100334 1 1 0 9   14 1000383
0.002500     Prime Lending 22891100752 1 1 0 6   15 1000383 0.002500     Prime
Lending 23561100049 1 1 0 7   16 1000383 0.002500     Prime Lending 21471100380
1 1 0 7   17 1000383 0.002500     Prime Lending 20631103480 1 1 0 9   18 1000383
0.002500     Prime Lending 36431100649 1 1 0 7   19 1000383 0.002500     Prime
Lending 23521100011 1 1 0 9   20 1000383 0.002500     Prime Lending 30521100977
1 1 0 3   21 1000383 0.002500     Prime Lending 22891100735 1 1 0 9   22 1000383
0.002500     Prime Lending 20631103327 1 1 0 9   23 1000383 0.002500     Prime
Lending 21551100416 1 1 0 9   24 1000383 0.002500     Prime Lending 23481100064
1 1 0 9   25 1000383 0.002500     Prime Lending 10281100867 1 1 0 9   26 1000383
0.002500     Prime Lending 20361100644 1 1 0 9   27 1000383 0.002500     Prime
Lending 20931100130 1 1 0 7   28 1000383 0.002500     Prime Lending 22891100559
1 1 0 9   29 1000383 0.002500     Prime Lending 30521100945 1 1 0 9   30 1000383
0.002500     Prime Lending 23041101833 1 1 0 9   31 1000383 0.002500     Prime
Lending 23071100610 1 1 0 9   32 1000383 0.002500     Prime Lending 21561100840
1 1 0 9   33 1000383 0.002500     Prime Lending 20731101180 1 1 0 7   34 1000383
0.002500     Prime Lending 23201100058 1 1 0 7   35 1000383 0.002500     Prime
Lending 21311100166 1 1 0 7   36 1000383 0.002500     Prime Lending 20271100085
1 1 0 9   37 1000383 0.002500     Prime Lending 20451100329 1 1 0 7   38 1000383
0.002500     Prime Lending 60171100022 1 1 0 9   39 1000383 0.002500     Prime
Lending 21801100162 1 1 0 6   40 1000383 0.002500     Prime Lending 23041101762
1 1 0 9   41 1000383 0.002500     Prime Lending 23631100062 1 1 0 7   42 1000383
0.002500     Prime Lending 2027602520 1 1 0 9   43 1000383 0.002500     Prime
Lending 2343220030 1 1 0 9   44 1000383 0.002500     Prime Lending 20031100133 1
1 0 3   45 1000383 0.002500     Prime Lending 23201100031 1 1 0 9   46 1000383
0.002500     Prime Lending 20631102393 1 1 0 9   47 1000383 0.002500     Prime
Lending 22891100815 1 1 0 7   48 1000383 0.002500     Prime Lending 21231100168
1 1 0 9   49 1000383 0.002500     Prime Lending 22441100509 1 1 0 9   50 1000383
0.002500     Prime Lending 21381100631 1 1 0 9   51 1000383 0.002500     Prime
Lending 21551100336 1 1 0 6   52 1000383 0.002500     Prime Lending 23191100106
1 1 0 9   53 1000383 0.002500     Prime Lending 22851100357 1 1 0 9   54 1000383
0.002500     Prime Lending 20391100283 1 1 0 7   55 1000383 0.002500     Prime
Lending 21391100959 1 1 0 7   56 1000383 0.002500     Prime Lending 21981101089
1 1 0 9   57 1000383 0.002500     Prime Lending 22391100070 1 1 0 7   58 1000383
0.002500     Prime Lending 23071100684 1 1 0 7  

  

  12 13 14 15 16 17 18 19 20 21   Total Origination
and Discount
Points Covered/High
Cost Loan
Indicator Relocation Loan
Indicator Broker Indicator Channel Escrow Indicator Senior Loan
Amount(s) Loan Type of
Most
Senior Lien Hybrid Period of
Most Senior Lien
(in
months) Neg Am Limit of
Most Senior Lien 1         5 4 0       2         5 4 0       3         5 4 0    
  4         5 0 0       5         5 4 0       6         5 4 0       7         5
0 0       8         5 0 0       9         5 0 0       10         5 4 0       11
        5 4 0       12         5 0 0       13         1 4 0       14         1 4
0       15         1 4 0       16         5 4 0       17         1 4 0       18
        1 4 0       19         5 0 0       20         5 0 0       21         5 0
0       22         5 0 0       23         1 0 0       24         5 0 0       25
        1 4 0       26         1 4 0       27         1 4 0       28         1 4
0       29         1 0 0       30         1 0 0       31         1 0 0       32
        1 0 0       33         1 4 0       34         1 4 0       35         1 4
0       36         1 0 0       37         1 4 0       38         1 0 0       39
        1 4 0       40         1 4 0       41         1 4 0       42         1 0
0       43         1 0 0       44         1 4 0       45         1 4 0       46
        1 0 0       47         1 0 0       48         1 4 0       49         1 0
0       50         1 4 0       51         1 4 0       52         1 0 0       53
        1 4 0       54         1 4 0       55         1 1 0       56         1 4
0       57         1 4 0       58         1 4 0      



 

  22 23 24 25 26 27 28 29 30   Junior Mortgage
Balance Origination Date
of
Most Senior Lien Origination Date Original Loan
Amount Original Interest
Rate Original
Amortization Term Original Term to
Maturity First Payment
Date
of Loan Interest Type
Indicator 1 0.00   20130201 596000.00 0.036250 360 360 20130401 1 2 0.00  
20130125 811000.00 0.037500 360 360 20130301 1 3 0.00   20130125 560000.00
0.038750 360 360 20130301 1 4 0.00   20130130 576000.00 0.038750 360 360
20130301 1 5 0.00   20130125 1111200.00 0.043750 360 360 20130301 1 6 0.00  
20130124 980000.00 0.038750 360 360 20130301 1 7 134000.00   20130126 980700.00
0.038750 360 360 20130301 1 8 0.00   20130128 571500.00 0.038750 360 360
20130301 1 9 0.00   20130125 535500.00 0.036250 360 360 20130301 1 10 0.00  
20130124 1334000.00 0.040000 360 360 20130301 1 11 0.00   20121231 525000.00
0.037500 360 360 20130201 1 12 0.00   20130129 901850.00 0.035000 360 360
20130301 1 13 0.00   20130122 880000.00 0.035000 360 360 20130301 1 14 0.00  
20130109 880000.00 0.038750 360 360 20130301 1 15 0.00   20130115 920000.00
0.035000 360 360 20130301 1 16 0.00   20130111 544000.00 0.038750 360 360
20130301 1 17 0.00   20130122 858000.00 0.035000 360 360 20130301 1 18 0.00  
20130107 468000.00 0.037500 360 360 20130301 1 19 0.00   20130118 564700.00
0.038750 360 360 20130301 1 20 0.00   20130125 546400.00 0.036250 360 360
20130301 1 21 0.00   20130124 830000.00 0.037500 360 360 20130301 1 22 226173.00
  20130125 534900.00 0.037500 360 360 20130301 1 23 0.00   20130109 710000.00
0.038750 360 360 20130301 1 24 200000.00   20130103 879000.00 0.038750 360 360
20130301 1 25 0.00   20130125 941800.00 0.037500 360 360 20130301 1 26 150000.00
  20130104 1160000.00 0.037500 360 360 20130301 1 27 0.00   20130116 468750.00
0.035000 360 360 20130301 1 28 0.00   20121207 656000.00 0.041250 360 360
20130201 1 29 0.00   20130111 847400.00 0.038750 360 360 20130301 1 30 0.00  
20121205 903000.00 0.038750 360 360 20130101 1 31 0.00   20130107 770000.00
0.037500 360 360 20130301 1 32 0.00   20130109 715000.00 0.038750 360 360
20130301 1 33 0.00   20130110 1200000.00 0.036250 360 360 20130301 1 34 0.00  
20130124 560000.00 0.038750 360 360 20130301 1 35 0.00   20130117 543750.00
0.041250 360 360 20130301 1 36 0.00   20121126 559200.00 0.041250 360 360
20130101 1 37 0.00   20121219 531700.00 0.037500 360 360 20130201 1 38 0.00  
20121204 1125000.00 0.037500 360 360 20130201 1 39 0.00   20121127 994500.00
0.038750 360 360 20130101 1 40 0.00   20121203 784000.00 0.040000 360 360
20130101 1 41 0.00   20121031 1760000.00 0.041250 360 360 20121201 1 42 0.00  
20121106 1090700.00 0.038750 360 360 20130101 1 43 0.00   20130125 855000.00
0.040000 360 360 20130301 1 44 0.00   20121019 1140000.00 0.038750 360 360
20121201 1 45 0.00   20121016 495800.00 0.040000 360 360 20121201 1 46 0.00  
20121015 619500.00 0.040000 360 360 20121201 1 47 0.00   20130206 1300000.00
0.035000 360 360 20130401 1 48 0.00   20130117 560000.00 0.036250 360 360
20130301 1 49 0.00   20130205 580000.00 0.038750 360 360 20130401 1 50 0.00  
20130211 739000.00 0.036250 360 360 20130401 1 51 0.00   20121211 677000.00
0.038750 360 360 20130201 1 52 0.00   20130204 981000.00 0.038750 360 360
20130401 1 53 0.00   20130115 640000.00 0.038750 360 360 20130301 1 54 0.00  
20130118 460000.00 0.041250 360 360 20130301 1 55 0.00   20130116 498900.00
0.033750 360 360 20130301 1 56 0.00   20130116 543750.00 0.038750 360 360
20130301 1 57 0.00   20130122 878500.00 0.038750 360 360 20130301 1 58 0.00  
20130110 993750.00 0.037500 360 360 20130301 1



 

  31 32 33 34 35 36 37 38 39 40 41   Original Interest
Only Term Buy Down Period HELOC Draw Period Current Loan
Amount Current Interest
Rate Current Payment
Amount Due Interest Paid
Through Date Current Payment
Status Index Type ARM Look-back
Days Gross Margin 1 0 0   596000.00 0.036250 2718.07 20130301 0 0     2 0 0  
809778.51 0.037500 3755.87 20130301 0 0     3 0 0   559175.00 0.038750 2633.33
20130301 0 0     4 0 0   575151.43 0.038750 2708.57 20130301 0 0     5 0 0  
1109703.19 0.043750 5548.06 20130301 0 0     6 0 0   978556.26 0.038750 4608.32
20130301 0 0     7 0 0   979255.22 0.038750 4611.62 20130301 0 0     8 0 0  
570658.07 0.038750 2687.40 20130301 0 0     9 0 0   534675.51 0.036250 2442.15
20130301 0 0     10 0 0   1332077.95 0.040000 6368.72 20130301 0 0     11 0 0  
523416.06 0.037500 2431.36 20130301 0 0     12 0 0   900430.69 0.035000 4049.71
20130301 0 0     13 0 0   878615.08 0.035000 3951.59 20130301 0 0     14 0 0  
878703.58 0.038750 4138.09 20130301 0 0     15 0 0   918552.12 0.035000 4131.21
20130301 0 0     16 0 0   543198.58 0.038750 2558.09 20130301 0 0     17 0 0  
856649.70 0.035000 3852.80 20130301 0 0     18 0 0   467295.12 0.037500 2167.38
20130301 0 0     19 0 0   563868.08 0.038750 2655.43 20130301 0 0     20 0 0  
545558.72 0.036250 2491.86 20130301 0 0     21 0 0   828749.89 0.037500 3843.86
20130301 0 0     22 0 0   534094.35 0.037500 2477.21 20130301 0 0     23 0 0  
708954.03 0.038750 3338.68 20130301 0 0     24 0 0   877705.06 0.038750 4133.38
20130301 0 0     25 0 0   940298.41 0.037500 4361.62 20130301 0 0     26 0 0  
1158252.86 0.037500 5372.14 20130301 0 0     27 0 0   468012.29 0.035000 2104.90
20130301 0 0     28 0 0   654148.22 0.041250 3179.30 20130301 0 0     29 0 0  
846151.61 0.038750 3984.79 20130301 0 0     30 0 0   898996.19 0.038750 4246.24
20130301 0 0     31 0 0   768840.26 0.037500 3565.99 20130301 0 0     32 0 0  
713946.65 0.038750 3362.20 20130301 0 0     33 0 0   1198152.38 0.036250 5472.62
20130301 0 0     34 0 0   559175.00 0.038750 2633.33 20130301 0 0     35 0 0  
542983.86 0.041250 2635.28 20130301 0 0     36 0 0   556828.13 0.041250 2710.16
20130301 0 0     37 0 0   530095.84 0.037500 2462.39 20130301 0 0     38 0 0  
1121605.86 0.037500 5210.05 20130301 0 0     39 0 0   990090.49 0.038750 4676.51
20130301 0 0     40 0 0   780599.87 0.040000 3742.94 20130301 0 0     41 0 0  
1749861.00 0.041250 8529.84 20130301 0 0     42 0 0   1085863.93 0.038750
5128.88 20130301 0 0     43 0 0   853768.10 0.040000 4081.90 20130301 0 0     44
0 0   1133249.60 0.038750 5360.70 20130301 0 0     45 0 0   492928.24 0.040000
2367.03 20130301 0 0     46 0 0   615911.74 0.040000 2957.59 20130301 0 0     47
0 0   1300000.00 0.035000 5837.58 20130301 0 0     48 0 0   559137.78 0.036250
2553.89 20130301 0 0     49 0 0   580000.00 0.038750 2727.38 20130301 0 0     50
0 0   739000.00 0.036250 3370.22 20130301 0 0     51 0 0   675002.06 0.038750
3183.51 20130301 0 0     52 0 0   981000.00 0.038750 4613.03 20130301 0 0     53
0 0   639057.15 0.038750 3009.52 20130301 0 0     54 0 0   459351.86 0.041250
2229.39 20130301 0 0     55 0 0   498097.54 0.033750 2205.62 20130301 0 0     56
0 0   542948.95 0.038750 2556.91 20130301 0 0     57 0 0   877205.79 0.038750
4131.03 20130301 0 0     58 0 0   992253.26 0.037500 4602.21 20130301 0 0    



 

  42 43 44 45 46 47 48 49 50 51 52   ARM Round Flag ARM Round
Factor Initial Fixed Rate
Period Initial Interest
Rate
Cap (Change
Up) Initial Interest Rate
Cap (Change Down) Subsequent
Interest
Rate Reset
Period

Subsequent
Interest
Rate Cap

(Change Down)

Subsequent
Interest
Rate Cap
(Change
Up) Lifetime
Maximum
Rate (Ceiling) Lifetime Minimum
Rate (Floor) Negative
Amortization Limit 1                       2                       3            
          4                       5                       6                    
  7                       8                       9                       10    
                  11                       12                       13          
            14                       15                       16                
      17                       18                       19                      
20                       21                       22                       23  
                    24                       25                       26        
              27                       28                       29              
        30                       31                       32                    
  33                       34                       35                       36
                      37                       38                       39      
                40                       41                       42            
          43                       44                       45                  
    46                       47                       48                      
49                       50                       51                       52  
                    53                       54                       55        
              56                       57                       58              
       



 

  53 54 55 56 57 58 59 60 61 62 63   Initial Negative
Amortization
Recast
Period Subsequent
Negative
Amortization
Recast
Period Initial Fixed
Payment Period Subsequent
Payment Reset
Period Initial Periodic
Payment Cap Subsequent
Periodic Payment
Cap Initial Minimum
Payment Reset
Period Subsequent
Minimum
Payment
Reset Period Option ARM
Indicator Options at Recast Initial Minimum
Payment 1                       2                       3                      
4                       5                       6                       7      
                8                       9                       10              
        11                       12                       13                    
  14                       15                       16                       17
                      18                       19                       20      
                21                       22                       23            
          24                       25                       26                  
    27                       28                       29                      
30                       31                       32                       33  
                    34                       35                       36        
              37                       38                       39              
        40                       41                       42                    
  43                       44                       45                       46
                      47                       48                       49      
                50                       51                       52            
          53                       54                       55                  
    56                       57                       58                      



 

  64 65 66 67 68 69 70 71 72 73   Current Minimum
Payment Prepayment Penalty
Calculation Prepayment Penalty
Type Prepayment Penalty
Total Term Prepayment Penalty
Hard Term Primary
Borrower ID Number of
Mortgaged
Properties Total Number of
Borrowers Self-employment
Flag Current ‘Other’
Monthly Payment 1       0   390 1   0   2       0   160 1   0   3       0   114
1   0   4       0   506 3   0   5       0   146 1   0   6       0   257 1   0  
7       0   376 1   1   8       0   395 1   1   9       0   509 1   0   10      
0   701 2   1   11       0   402 1   1   12       0   468 4   0   13       0  
170 2   1   14       0   565 1   0   15       0   680 1   1   16       0   410 2
  1   17       0   52 1   0   18       0   530 1   0   19       0   372 1   1  
20       0   391 1   0   21       0   161 1   0   22       0   341 2   1   23  
    0   400 1   1   24       0   65 1   0   25       0   429 1   0   26       0
  434 4   0   27       0   241 2   0   28       0   615 2   0   29       0   398
1   1   30       0   313 1   0   31       0   710 2   0   32       0   554 2   1
  33       0   68 1   0   34       0   345 1   1   35       0   354 2   0   36  
    0   373 1   0   37       0   419 1   0   38       0   297 1   0   39       0
  219 1   0   40       0   19 2   0   41       0   662 2   0   42       0   442
1   1   43       0   422 2   0   44       0   367 1   0   45       0   462 1   0
  46       0   377 2   0   47       0   572 1   0   48       0   352 1   0   49
      0   222 1   0   50       0   40 1   0   51       0   546 1   0   52      
0   169 1   1   53       0   364 4   0   54       0   592 2   1   55       0  
182 2   1   56       0   563 1   0   57       0   95 3   0   58       0   637 4
  0  



 

  74 75 76 77 78 79 80 81 82 83 84   Length of
Employment:
Borrower Length of
Employment: Co-
Borrower Years in Home FICO Model Used Most Recent
FICO
Date Primary Wage
Earner Original
FICO: Equifax Primary Wage
Earner Original
FICO: Experian Primary Wage
Earner Original
FICO: TransUnion Secondary Wage
Earner Original
FICO: Equifax Secondary Wage
Earner Original
FICO: Experian Secondary Wage
Earner Original
FICO: TransUnion 1 3.25   0 1               2 16.5   12.75 1               3 1.5
  1.5 1               4 5   0 1               5 0.25   0 1               6 2  
0.5 1               7 9   10 1               8 8 8 8.25 1               9 5.25  
0 1               10 12   0 1               11 12 2 0 1               12 9   0 1
              13 3.5   3.5 1               14 2   0 1               15 8   0 1  
            16 10   0 1               17 17.25   17 1               18 0   0 1  
            19 21   6 1               20 26   19 1               21 27   19 1  
            22 10   5 1               23 8   13 1               24 15.5   14 1  
            25 0 4 5 1               26 8   4 1               27 3   0 1        
      28 30   10 1               29 7 7 3 1               30 3.25 11.25 3 1    
          31 8.75   1.25 1               32 12   2.25 1               33 8.5   0
1               34 23   0 1               35 22.75   0 1               36 8.75  
9 1               37 15 1.5 0 1               38 19 6 9 1               39 0   0
1               40 7.25 7.25 7.25 1               41 3.5 1.25 0 1              
42 10   9 1               43 5   4 1               44 0.5   1.5 1              
45 10 35 7 1               46 12.5   0 1               47 0.75   0 1            
  48 1.5 15 10.25 1               49 0 12.75 25.75 1               50 35   7 1  
            51 0   0 1               52 13   3 1               53 0.25 8.75 11 1
              54 10 0 0 1               55 11   0 1               56 6.92   7 1
              57 11 8 0 1               58 17.83   0 1              



 

  85 86 87 88 89 90 91 92 93 94 95 96   Original
Primary
Borrower
FICO Most Recent
Primary
Borrower
FICO Most Recent Co-
Borrower FICO Most Recent
FICO
Method VantageScore:
Primary
Borrower VantageScore:
Co-
Borrower Most Recent
VantageScore
Method VantageScore
Date Credit Report:
Longest Trade
Line Credit Report:
Maximum Trade
Line Credit Report:
Number of Trade
Lines Credit Line
Usage
Ratio 1 797                       2 785                       3 791            
          4 777                       5 721                       6 788        
              7 807                       8 766                       9 776    
                  10 787                       11 758                       12
747                       13 770                       14 777                  
    15 779                       16 755                       17 755            
          18 784                       19 730                       20 779      
                21 753                       22 732                       23 769
                      24 791                       25 790                      
26 787                       27 800                       28 797                
      29 754                       30 737                       31 769          
            32 787                       33 792                       34 731    
                  35 744                       36 766                       37
776                       38 764                       39 794                  
    40 802                       41 741                       42 786            
          43 739                       44 737                       45 794      
                46 761                       47 793                       48 790
                      49 718                       50 765                      
51 778                       52 767                       53 748                
      54 768                       55 819                       56 807          
            57 719                       58 761                      



 

  97 98 99 100 101 102 103 104   Most Recent 12-
month Pay
History Months
Bankruptcy Months
Foreclosure Primary
Borrower
Wage Income Co-Borrower
Wage
Income Primary
Borrower
Other Income Co-Borrower
Other
Income All Borrower
Wage
Income 1 000000000000     30000.00   0.00   30000.00 2 000000000000     39081.19
  0.00   39081.19 3 000000000000     21174.17 0.00 0.00 0.00 21174.17 4
000000000000     13333.33   6331.19   13333.33 5 000000000000     15833.33 0.00
7054.85 0.00 15833.33 6 000000000000     21250.00   0.00   21250.00 7
000000000000     44176.37   0.00   44176.37 8 000000000000     30774.12 2083.32
0.00 0.00 32857.44 9 000000000000     16800.00   0.00   16800.00 10 000000000000
    34883.83   0.00   34883.83 11 000000000000     12177.87 2386.77 0.00 0.00
14564.64 12 000000000000     20833.33   16063.91   20833.33 13 000000000000    
32454.38 0.00 0.00 0.00 32454.38 14 000000000000     15100.00 0.00 9445.78 0.00
15100.00 15 000000000000     81007.83 0.00 0.00 0.00 81007.83 16 000000000000  
  16673.75   0.00   16673.75 17 000000000000     0.00   53303.77   0.00 18
000000000000     15000.00   0.00   15000.00 19 000000000000     10103.25   0.00
  10103.25 20 000000000000     15000.00 0.00 0.00 0.00 15000.00 21 000000000000
    16558.40   9368.72   16558.40 22 000000000000     16424.00 889.90 0.00 0.00
17313.90 23 000000000000     14348.12   0.00   14348.12 24 000000000000    
27500.00   0.00   27500.00 25 000000000000     0.00 31666.67 6781.00 0.00
31666.67 26 000000000000     41239.12 0.00 0.00 0.00 41239.12 27 000000000000  
  9379.84 0.00 6070.00 3705.78 9379.84 28 000000000000     24460.21 0.00 0.00
0.00 24460.21 29 000000000000     15136.44 15191.06 0.00 0.00 30327.50 30
000000000000     23987.83 0.00 0.00 0.00 23987.83 31 000000000000     17703.47
0.00 0.00 0.00 17703.47 32 000000000000     9194.21   9104.08   9194.21 33
000000000000     42299.17 0.00 0.00 0.00 42299.17 34 000000000000     7955.37  
0.00   7955.37 35 000000000000     25947.36 0.00 0.00 0.00 25947.36 36
000000000000     19625.84 0.00 0.00 0.00 19625.84 37 000000000000     12451.79
8786.20 0.00 0.00 21237.99 38 000000000000     17083.34 4408.97 0.00 0.00
21492.31 39 000000000000     20833.33   0.00   20833.33 40 000000000000    
16248.34 24274.84 0.00 0.00 40523.18 41 000000000000     30424.51 18238.31 0.00
0.00 48662.82 42 000000000000     20926.14   0.00   20926.14 43 000000000000    
28891.67 0.00 0.00 0.00 28891.67 44 000000000000     20833.33   0.00   20833.33
45 000000000000     6053.41 3146.00 0.00 0.00 9199.41 46 000000000000    
2000.00   31001.37   2000.00 47 000000000000     20833.32   0.00   20833.32 48
000000000000     4320.79 12858.34 0.00 3556.21 17179.13 49 000000000000    
1350.00 14583.33 0.00 0.00 15933.33 50 000000000000     15101.67 0.00 0.00 0.00
15101.67 51 000000000000     14138.00   0.00   14138.00 52 000000000000    
20696.74 0.00 0.00 1147.00 20696.74 53 000000000000     12083.32 7500.00 -138.38
-1526.00 19583.32 54 000000000000     0.00   11849.15 0.00 0.00 55 000000000000
    1454.54   6960.70   1454.54 56 000000000000     24062.86   0.00   24062.86
57 000000000000     18685.17 8789.34 -688.42 0.00 27474.51 58 000000000000    
36157.66   -5112.15   36157.66



 

  105 106 107 108 109 110 111 112 113   All Borrower
Total
Income 4506-T Indicator Borrower
Income
Verification
Level Co-Borrower
Income
Verification Borrower
Employment
Verification Co-Borrower
Employment
Verification Borrower Asset
Verification Co-Borrower
Asset
Verification Liquid / Cash
Reserves 1 30000.00 1 5   3   4   77212.38 2 39081.19 1 5   3   4   255139.98 3
21174.17 1 5   3   4   178781.53 4 19664.52 1 5   3   4   546315.57 5 22888.18 1
5   3   4   92285.02 6 21250.00 1 5   3   4   80647.96 7 44176.37 1 5   3   4  
132089.95 8 32857.44 1 5   3   4   54252.40 9 16800.00 1 5   3   4   205654.12
10 34883.83 1 5   3   4   388755.44 11 14564.64 1 5   3   4   109175.57 12
36897.24 1 5   3   4   212109.91 13 32454.38 1 5   3   4   1180042.36 14
24545.78 1 5   3   4   241359.96 15 81007.83 1 5   3   4   116628.33 16 16673.75
1 5   3   4   90597.41 17 53303.77 1 5   3   4   303345.73 18 15000.00 1 5   3  
4   132236.57 19 10103.25 1 5   3   4   192195.90 20 15000.00 1 5   3   4  
91444.54 21 25927.12 1 5   3   4   816183.04 22 17313.90 1 5   3   4   57348.39
23 14348.12 1 5   3   4   684924.42 24 27500.00 1 5   3   4   149463.94 25
38447.67 1 5   3   4   106122.78 26 41239.12 1 5   3   4   1258464.45 27
19155.62 1 5   3   4   360724.02 28 24460.21 1 5   3   4   437107.42 29 30327.50
1 5   3   4   264992.99 30 23987.83 1 5   3   4   93762.08 31 17703.47 1 5   3  
4   77111.04 32 18298.29 1 5   3   4   3864445.64 33 42299.17 1 5   3   4  
2114152.44 34 7955.37 1 5   3   4   1168048.48 35 25947.36 1 5   3   4  
308727.63 36 19625.84 1 5   3   4   62314.98 37 21237.99 1 5   3   4   387078.68
38 21492.31 1 5   3   4   594946.19 39 20833.33 1 5   3   4   132852.52 40
40523.18 1 5   3   4   135408.21 41 48662.82 1 5   3   4   569674.83 42 20926.14
1 5   3   4   389862.95 43 28891.67 1 5   3   4   204176.68 44 20833.33 1 5   3
  4   324206.95 45 9199.41 1 5   3   4   40990.97 46 33001.37 1 5   3   4  
138122.49 47 20833.32 1 5   3   4   103852.28 48 20735.34 1 5   3   4  
309256.05 49 15933.33 1 5   3   4   29168.64 50 15101.67 1 5   3   4   58785.25
51 14138.00 1 5   3   4   115054.60 52 21843.74 1 4   3   4   88224.12 53
17918.94 1 5   3   4   175815.21 54 11849.15 1 5   3   4   79725.95 55 8415.24 1
5   3   4   41475.50 56 24062.86 1 5   3   4   21759.25 57 26786.09 1 5   3   4
  281194.40 58 31045.51 1 5   3   4   201739.31



 

  114 115 116 117 118 119 120 121 122   Monthly Debt All
Borrowers Originator DTI Fully Indexed
Rate Qualification
Method Percentage of Down
Payment from
Borrower Own
Funds City State Postal Code Property Type 1 5720.73 0.190691     100.000000
UNIVERSITY PARK TX 75225 1 2 6691.72 0.171226       CHARLOTTE NC 28207 1 3
4661.92 0.220170       DALLAS TX 75214 1 4 9820.58 0.499406     100.000000
AUSTIN TX 78756 1 5 9639.24 0.421145     100.000000 DANVILLE CA 94506 7 6
7557.69 0.355656       LEXINGTON MA 02421 1 7 9233.61 0.209017       FRISCO TX
75034 7 8 8820.97 0.268462       FRISCO TX 75034 7 9 4150.81 0.247072    
100.000000 HOUSTON TX 77025 1 10 11719.61 0.335961     100.000000 YORBA LINDA CA
92887 7 11 6340.91 0.435363     100.000000 KURE BEACH NC 28449 7 12 13608.03
0.368809     100.000000 IRVING TX 75038 7 13 5499.88 0.169465       MIRAMAR
BEACH FL 32550 7 14 5322.92 0.216857     100.000000 SAN CLEMENTE CA 92672 7 15
4882.02 0.060266     100.000000 KNOXVILLE TN 37922 1 16 6369.27 0.381994    
100.000000 SHOREWOOD MN 55331 1 17 7355.39 0.137990       DALLAS TX 75225 1 18
4095.21 0.273014     100.000000 FRANKLIN TN 37064 7 19 4355.12 0.431061      
DALLAS TX 75230 1 20 6323.48 0.421565       AUSTIN TX 78746 7 21 6225.26
0.240106       LAGUNA NIGUEL CA 92677 7 22 6563.39 0.379082       GRAPEVINE TX
76051 1 23 4624.41 0.322301       LOS ANGELES CA 90049 1 24 5221.12 0.189859    
  VENICE CA 90291 1 25 7192.44 0.187071       LUBBOCK TX 79424 1 26 14350.14
0.347974       PARADISE VALLEY AZ 85253 1 27 6399.62 0.334086     100.000000
NEWPORT NC 28570 7 28 4198.08 0.171629       SAN JUAN CAPRISTRANO CA 92675 7 29
8683.58 0.286327       AUSTIN TX 78703 1 30 6163.94 0.256961       CHICAGO IL
60613 1 31 5431.25 0.306790       LOS GATOS CA 95032 1 32 6596.30 0.360487      
NEWPORT BEACH CA 92660 7 33 10800.67 0.255340     100.000000 GREENWICH CT 06831
1 34 3324.23 0.417860     100.000000 ABIQUIU NM 87510 1 35 7810.88 0.301028    
100.000000 MIRAMAR BEACH FL 32550 7 36 4585.32 0.233637       DALLAS TX 75225 1
37 3834.22 0.180536     100.000000 AUSTIN TX 78731 1 38 7272.03 0.338355      
DALLAS TX 75205 1 39 7552.17 0.362504     100.000000 SAINT LOUIS MO 63131 7 40
8027.89 0.198106       DOWNERS GROVE IL 60515 1 41 13331.13 0.273949    
100.000000 DEL MAR CA 92014 1 42 8158.77 0.389884       DALLAS TX 75230 1 43
9165.30 0.317230       Burr Ridge IL 60527 1 44 10430.75 0.500676       DALLAS
TX 75225 1 45 3458.17 0.375912       ALBUQUERQUE NM 87122 7 46 8114.71 0.245890
      MOUNT VERNON TX 75457 7 47 8854.54 0.425018     100.000000 LAGUNA BEACH CA
92651 1 48 3507.20 0.169141       CLARKSVILLE MD 21029 1 49 4025.67 0.252657    
  OXFORD NC 27565 1 50 6291.96 0.416640       LEAWOOD KS 66224 7 51 5017.38
0.354886     68.508900 NORTHRIDGE CA 91325 1 52 6035.67 0.276311       ST
MICHAELS MD 21663 1 53 4977.70 0.277790       SAN DIEGO CA 92130 1 54 4184.05
0.353110     5.000000 RENO NV 89509 1 55 3702.87 0.440020     40.000000 BOSTON
MA 02210 3 56 3415.48 0.141940       BEND OR 97701 7 57 9480.67 0.353940    
30.000000 MANHASSET NY 11030 1 58 9851.98 0.317340     25.000000 SALINAS CA
93908 1



 

  123 124 125 126 127 128 129 130 131 132   Occupancy Sales Price Original
Appraised
Property Value Original Property
Valuation Type Original Property
Valuation Date Original
Automated
Valuation Model
(AVM) Model Name Original AVM
Confidence Score Most Recent
Property Value2 Most Recent
Property
Valuation
Type Most Recent
Property
Valuation
Date 1 1 745000.00 772500.00 3 20130108           2 1   1300000.00 3 20130110  
        3 1   745000.00 3 20130110           4 1 720000.00 750000.00 3 20130104
          5 1 1389000.00 1389000.00 3 20121228           6 1   1275000.00 3
20121228           7 1   1481000.00 3 20121231           8 1   809000.00 3
20121221           9 1 765000.00 765000.00 3 20121227           10 1 1667500.00
1667500.00 3 20130102           11 2 700000.00 700000.00 3 20121217           12
1 1202500.00 1210000.00 3 20121220           13 1   1400000.00 3 20130108      
    14 1 1100000.00 1150000.00 3 20121214           15 1 1150000.00 1200000.00 3
20121213           16 1 680000.00 685000.00 3 20121212           17 1  
1450000.00 3 20121218           18 1 585000.00 600000.00 3 20121208           19
1   760000.00 3 20121214           20 1   1600000.00 3 20121211           21 1  
1100000.00 3 20121208           22 1   954000.00 3 20121212           23 1  
1750000.00 3 20121208           24 1   1665000.00 3 20121206           25 1  
1300000.00 3 20121213           26 1   2350000.00 3 20121102           27 1
625000.00 630000.00 3 20121107           28 1   820000.00 3 20121002          
29 1   1200000.00 3 20121129           30 1   1204000.00 3 20121024           31
1   1100000.00 3 20121129           32 1   1530000.00 3 20121119           33 1
4600000.00 4600000.00 3 20121121           34 1 750000.00 750000.00 3 20121204  
        35 1 725000.00 725000.00 3 20121023           36 1   730000.00 3
20121031           37 1 818000.00 820000.00 3 20121115           38 1  
1500000.00 3 20121002           39 1 1275000.00 1390000.00 3 20121019          
40 1   1000000.00 3 20121023           41 1 2200000.00 2200000.00 3 20121010    
      42 1   2050000.00 3 20121001           43 1   1250000.00 3 20121207      
    44 1   2300000.00 3 20120830           45 1   670000.00 3 20120918          
46 2   960000.00 3 20120906           47 1 2400000.00 2400000.00 3 20130118    
      48 1   850000.00 3 20130102           49 1   1127000.00 3 20130104        
  50 1   1085000.00 3 20121207           51 1 859000.00 1025000.00 3 20121120  
        52 1   1500000.00 3 20121012           53 1   995000.00 3 20121214      
    54 1 575000.00 575000.00 3 20121218           55 1 831500.00 835000.00 3
20121211           56 1   725000.00 3 20121220           57 1 1255000.00
1255000.00 3 20121004           58 1 1325000.00 1325000.00 3 20121212          



 

  133 134 135 136 137 138 139 140 141 142   Most Recent
AVM
Model Name Most Recent
AVM
Confidence
Score Original CLTV Original LTV Original Pledged
Assets Mortgage
Insurance
Company Name Mortgage Insurance
Percent MI: Lender or
Borrower Paid? Pool Insurance
Co.
Name Pool Insurance
Stop
Loss % 1     0.800000 0.800000 0 0 0       2     0.623800 0.623800 0 0 0       3
    0.751600 0.751600 0 0 0       4     0.800000 0.800000 0 0 0       5    
0.800000 0.800000 0 0 0       6     0.768600 0.768600 0 0 0       7     0.752600
0.662100 0 0 0       8     0.706400 0.706400 0 0 0       9     0.700000 0.700000
0 0 0       10     0.800000 0.800000 0 0 0       11     0.750000 0.750000 0 0 0
      12     0.749900 0.749900 0 0 0       13     0.628500 0.628500 0 0 0      
14     0.800000 0.800000 0 0 0       15     0.800000 0.800000 0 0 0       16    
0.800000 0.800000 0 0 0       17     0.591700 0.591700 0 0 0       18    
0.800000 0.800000 0 0 0       19     0.743000 0.743000 0 0 0       20    
0.341500 0.341500 0 0 0       21     0.754500 0.754500 0 0 0       22    
0.797700 0.560600 0 0 0       23     0.405700 0.405700 0 0 0       24    
0.648000 0.527900 0 0 0       25     0.724400 0.724400 0 0 0       26    
0.557400 0.493600 0 0 0       27     0.750000 0.750000 0 0 0       28    
0.800000 0.800000 0 0 0       29     0.706100 0.706100 0 0 0       30    
0.750000 0.750000 0 0 0       31     0.700000 0.700000 0 0 0       32    
0.467300 0.467300 0 0 0       33     0.260800 0.260800 0 0 0       34    
0.746600 0.746600 0 0 0       35     0.750000 0.750000 0 0 0       36    
0.766000 0.766000 0 0 0       37     0.650000 0.650000 0 0 0       38    
0.750000 0.750000 0 0 0       39     0.780000 0.780000 0 0 0       40    
0.784000 0.784000 0 0 0       41     0.800000 0.800000 0 0 0       42    
0.532000 0.532000 0 0 0       43     0.684000 0.684000 0 0 0       44    
0.495600 0.495600 0 0 0       45     0.740000 0.740000 0 0 0       46    
0.645300 0.645300 0 0 0       47     0.541600 0.541600 0 0 0       48    
0.658800 0.658800 0 0 0       49     0.514600 0.514600 0 0 0       50    
0.681100 0.681100 0 0 0       51     0.788100 0.788100 0 0 0       52    
0.654000 0.654000 0 0 0       53     0.643200 0.643200 0 0 0       54    
0.800000 0.800000 0 0 0       55     0.600000 0.600000 0 0 0       56    
0.750000 0.750000 0 0 0       57     0.700000 0.700000 0 0 0       58    
0.750000 0.750000 0 0 0      



 

  143 144 145 146 147 148 149 150 151   MI Certificate
Number Updated DTI
(Front-end) Updated DTI
(Back-end) Modification
Effective
Payment
Date Total Capitalized
Amount Total Deferred
Amount Pre-Modification
Interest (Note) Rate Pre-Modification
P&I
Payment Pre-Modification
Initial Interest Rate
Change
Downward
Cap 1                   2                   3                   4              
    5                   6                   7                   8              
    9                   10                   11                   12            
      13                   14                   15                   16        
          17                   18                   19                   20    
              21                   22                   23                   24
                  25                   26                   27                  
28                   29                   30                   31              
    32                   33                   34                   35          
        36                   37                   38                   39      
            40                   41                   42                   43  
                44                   45                   46                  
47                   48                   49                   50              
    51                   52                   53                   54          
        55                   56                   57                   58      
           



 

  152 153 154 155 156 157 158 159 160 161   Pre-Modification
Subsequent Interest
Rate Cap Pre-Modification
Next Interest Rate
Change Date Pre-Modification
I/O
Term Forgiven
Principal
Amount Forgiven Interest
Amount Number of
Modifications Cash To/From
Brrw at Closing Brrw - Yrs at in
Industry CoBrrw - Yrs at
in Industry Junior Mortgage
Drawn Amount 1               4   0 2               20   0 3               10   0
4               7   0 5               25   0 6               16   0 7          
    9   134000 8               10 10 0 9               15   0 10              
13   0 11               12 23 0 12               20   0 13               15   0
14               13   0 15               8   0 16               10   0 17      
        20   0 18               15   0 19               21   0 20              
31   0 21               27   0 22               10   226173 23               28
  0 24               18   35840 25               0 5 0 26               30  
38000 27               40   0 28               30   0 29               8 8 0 30
              18 17 0 31               19   0 32               12   0 33        
      15   0 34               23   0 35               23   0 36               11
  0 37               15 11 0 38               20 6 0 39               20   0 40
              16 16 0 41               21 20 0 42               10   0 43      
        15   0 44               15   0 45               17 35 0 46              
12.5   0 47               24   0 48               10 15 0 49               0 26
0 50               35   0 51               0   0 52               30   0 53    
          19 16 0 54               20 0 0 55               11   0 56            
  10   0 57               15 12 0 58               25   0

  

  162 163 164 165 166 167 168 169 170 171   Maturity Date Primary
Borrower Wage
Income (Salary) Primary
Borrower Wage
Income (Bonus) Primary
Borrower Wage
Income
(Commission) Co-Borrower
Wage Income
(Salary) Co-Borrower
Wage Income
(Bonus) Co-Borrower
Wage Income
(Commission) Originator Doc
Code RWT Income
Verification RWT Asset
Verification 1 20430301 30000 0 0 0 0 0 Full Two Years Two Months 2 20430201
39081.19 0 0 0 0 0 Full Two Years Two Months 3 20430201 21174.17 0 0 0 0 0 Full
Two Years Two Months 4 20430201 13333.33 0 6331.19 0 0 0 Full Two Years Two
Months 5 20430201 15833.33 0 0 0 0 0 Full Two Years Two Months 6 20430201 21250
0 0 0 0 0 Full Two Years Two Months 7 20430201 44176.37 0 0 0 0 0 Full Two Years
Two Months 8 20430201 30774.12 0 0 2083.32 0 0 Full Two Years Two Months 9
20430201 16800 0 0 0 0 0 Full Two Years Two Months 10 20430201 34883.83 0 0 0 0
0 Full Two Years Two Months 11 20430101 12177.87 0 0 2386.77 0 0 Full Two Years
Two Months 12 20430201 20833.33 16063.91 0 0 0 0 Full Two Years Two Months 13
20430201 32454.38 0 0 0 0 0 Full Two Years Two Months 14 20430201 15100 0
9445.78 0 0 0 Full Two Years Two Months 15 20430201 81007.83 0 0 0 0 0 Full Two
Years Two Months 16 20430201 16673.75 0 0 0 0 0 Full Two Years Two Months 17
20430201 0 0 53303.77 0 0 0 Full Two Years Two Months 18 20430201 15000 0 0 0 0
0 Full Two Years Two Months 19 20430201 10103.25 0 0 0 0 0 Full Two Years Two
Months 20 20430201 15000 0 0 0 0 0 Full Two Years Two Months 21 20430201 16558.4
0 9368.72 0 0 0 Full Two Years Two Months 22 20430201 16424 0 0 889.9 0 0 Full
Two Years Two Months 23 20430201 14348.12 0 0 0 0 0 Full Two Years Two Months 24
20430201 27500 0 0 0 0 0 Full Two Years Two Months 25 20430201 0 0 0 31666.67 0
0 Full Two Years Two Months 26 20430201 41239.12 0 0 0 0 0 Full Two Years Two
Months 27 20430201 9379.84 0 0 0 0 0 Full Two Years Two Months 28 20430101
24460.21 0 0 0 0 0 Full Two Years Two Months 29 20430201 15136.44 0 0 15191.06 0
0 Full Two Years Two Months 30 20421201 23987.83 0 0 0 0 0 Full Two Years Two
Months 31 20430201 17703.47 0 0 0 0 0 Full Two Years Two Months 32 20430201
9194.21 0 0 0 0 0 Full Two Years Two Months 33 20430201 42299.17 0 0 0 0 0 Full
Two Years Two Months 34 20430201 7955.37 0 0 0 0 0 Full Two Years Two Months 35
20430201 25947.36 0 0 0 0 0 Full Two Years Two Months 36 20421201 19625.84 0 0 0
0 0 Full Two Years Two Months 37 20430101 12451.79 0 0 8786.2 0 0 Full Two Years
Two Months 38 20430101 17083.34 0 0 4408.97 0 0 Full Two Years Two Months 39
20421201 20833.33 0 0 0 0 0 Full Two Years Two Months 40 20421201 16248.34 0 0
24274.84 0 0 Full Two Years Two Months 41 20421101 30424.51 0 0 18238.31 0 0
Full Two Years Two Months 42 20421201 20926.14 0 0 0 0 0 Full Two Years Two
Months 43 20430201 28891.67 0 0 0 0 0 Full Two Years Two Months 44 20421101
20833.33 0 0 0 0 0 Full Two Years Two Months 45 20421101 6053.41 0 0 3146 0 0
Full Two Years Two Months 46 20421101 2000 0 31001.37 0 0 0 Full Two Years Two
Months 47 20430301 20833.32 0 0 0 0 0 Full Two Years Two Months 48 20430201
4320.79 0 0 12858.34 3341.67 0 Full Two Years Two Months 49 20430301 1350 0 0
14583.33 0 0 Full Two Years Two Months 50 20430301 15101.67 0 0 0 0 0 Full Two
Years Two Months 51 20430101 14138 0 0 0 0 0 Full Two Years Two Months 52
20430301 20696.74 0 0 0 0 0 Full Two Years Two Months 53 20430201 12083.32 0 0
7500 0 0 Full Two Years Two Months 54 20430201 0 0 0 0 0 0 Full Two Years Two
Months 55 20430201 1454.54 0 0 0 0 0 Full Two Years Two Months 56 20430201
24062.86 0 0 0 0 0 Full Two Years Two Months 57 20430201 18685.17 0 0 8789.34 0
0 Full Two Years Two Months 58 20430201 36157.66 0 0 0 0 0 Full Two Years Two
Months

 

 

 

  

ATTACHMENT 2

 

PURCHASE AGREEMENT

 

See Exhibit 10.7

 

 

 

